Name: 92/293/EEC: Commission Decision of 3 June 1992 amending Decision 92/91/EEC of 6 February 1992 on certain protective measures with respect to scallops originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  fisheries;  health;  agricultural policy;  international trade;  deterioration of the environment
 Date Published: 1992-06-06

 Avis juridique important|31992D029392/293/EEC: Commission Decision of 3 June 1992 amending Decision 92/91/EEC of 6 February 1992 on certain protective measures with respect to scallops originating in Japan Official Journal L 155 , 06/06/1992 P. 0039 - 0039COMMISSION DECISION of 3 June 1992 amending Decision 92/91/EEC of 6 February 1992 on certain protective measures with respect to scallops originating in Japan (92/293/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), modified by the Directive 91/496/EEC (2), and in particular Article 19 thereof, Whereas Commission Decision 92/91/EEC of 6 February 1992 on certain protective measures with respect to scallops originating in Japan (3), prohibit the importation of scallops and other bivalve molluscs of the Pectinidae family originating in Japan; Whereas the presence of paralytic toxin (PSP) and diarrhoeic toxin (DSP) has been recorded on several occasions in consignments of bivalve molluscs other than Pectinidae imported from Japan; Whereas the levels of toxin observed can constitute a danger to public health ; whereas the necessary protective measures should be adopted at Community level; Whereas in the absence of health guarantees from the Japanese authorities imports of other molluscs from Japan should be prohibited; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 92/91/EEC is replaced by: "Article 1 Member States shall prohibit the importation of consignments of bivalve molluscs and marine gasteropods, originating in Japan." Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31.12.1990, p. 1. (2) OJ No L 268, 24.9.1991, p. 56. (3) OJ No L 32, 8.2.1992, p. 37.